The Honorable Boyd Hickinbotham State Representative P.O. Box 326 Salem, AR 72576-0326
Dear Representative Hickinbotham:
This is in response to your request for an opinion on the following question:
  Are private citizens or is a municipality responsible for maintaining proper flow in sewer lines located beneath public property?
You state that a constituent is having a problem with his sewer line which runs from his home and passes under a city street before it ties into the main sewer line. Apparently, according to your information, there is a blockage in the line located under the street. There is apparently a difference of opinion as to who bears responsibility for this section of the line.
RESPONSE
Please note that I have enclosed a copy of a two previously issued opinions (Op. Att'y Gen. Nos. 98-203 and 96-216) which I believe thoroughly and accurately set forth the applicable legal analysis in resolving this issue. As noted in Opinion 96-216, several different factual issues will likely come in to play, including the exact location of the needed repairs. As pointed out in both of these opinions, a property owner is responsible for connecting his property to the city sewer line for a distance of up to three hundred feet.1 If the blockage in this instance is located in this section of the line, i.e., in the three hundred foot section necessary to connect the private property to the city sewer, then it is my opinion that the citizen must in all likelihood bear the cost of the repairs. See generally Op. 96-216 (concluding that the property owner is presumably responsible for maintaining and repairing this line because he is responsible for the cost of making this connection to the city sewer).
Although Opinion 96-216 was not explicit in stating that the property owner is responsible for these repairs in a section of the line under a city street, the question involved repairs to the sewer system "in the streets and easements when a problem occurs." Id. at 1. I thus interpret the opinion as addressing that scenario. Moreover, as noted in Opinion98-203:
  Section 14-235-304 [see n. 1, supra] clearly envisions a property owner having to build a sewer line `through or into [a] street or alley . . . [,]' as long as the distance from his property to the city's line is less than 300 feet. [Emphasis added.]
It was thus concluded in Opinion 98-203, and I agree, that a property owner is likely responsible for running his sewer line through the right-of-way and under the street if the distance from his property to the connection point with the city sewer is less than three hundred feet. It necessarily follows, therefore, from the above analysis, that the property owner will generally be responsible for maintaining this part of the line.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh
Enclosures
1 This follows, by negative inference, from the language of A.C.A. §14-235-304 wherein it provides that a property owner cannot be compelled to build a sewer "for a greater distance from his property through or into any street or alley than three hundred feet (300'), to a place where a connection can be made with a sewer." See also Bennett v. Hope,20 Ark. 147, 161 S.W.2d 186 (1942).